Case 1:20-mc-00256-EK-UAD Document 10 Filed 02/27/20 Page 1 of 2 PageID #: 55



                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK

United States of America,                   )
                                            )
                       Petitioner,          )
                                            )
       v.                                   )              20-mc-256
                                            )              (Komitee, J.)
City of New York; and Cynthia Brann,        )
Commissioner of the New York City           )
Department of Correction,                   )
                                            )
                       Respondents.         )


               IT IS HEREBY STIPULATED AND AGREED, by and between the parties to the

above-captioned action that:

               1. This action shall be dismissed, with prejudice, with each party to bear its own

costs, expenses, and fees.

               2. The Clerk of the Court is directed to enter judgment accordingly.

Dated: Brooklyn, New York                   RICHARD P. DONOGHUE
       February 27, 2020                    United States Attorney
                                            Counsel for Petitioner

                                      By:     /s/ Joseph A. Marutollo
                                            Joseph A. Marutollo
                                            Assistant U.S. Attorney
                                            (718) 254-6288
                                            joseph.marutollo@usdoj.gov


Dated: New York, New York                   JAMES E. JOHNSON
       February 27, 2020                    Corporation Counsel of the City of New York
                                            Counsel for Respondents

                                      By:     /s/ Kimberly M. Joyce        .
                                            Kimberly M. Joyce
                                            Senior Counsel
                                            (212) 356-2650
Case 1:20-mc-00256-EK-UAD Document 10 Filed 02/27/20 Page 2 of 2 PageID #: 56



                                     kjoyce@law.nyc.gov


SO ORDERED this
____ day of ________________, 2020




HONORABLE ERIC R. KOMITEE
United States District Judge




                                       2
